Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 1 September 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     My dear General
                     Holt’s Forge 1st September 1781
                  
                  From the Bottom of My Heart I Congratulate you upon the Arrival of the French Fleet—Some Rumors Had Been spread, and spy accounts sent out—But no Certainty untill the Admiral’s dispatches Came to Hand—Inclosed I send you His letter and that of Mis. de St Simon Both of whom I Request you will Have translated By Tilmangh or Gouvion alone as there are parts of them personal which I do not choose to show to others—Thanks to you, My dear General, I am in a very charming situation and find myself at the Head of a Beautiful Body of troops—But am not so Hasty as Count de Grasse and think that Having so sure a game to play, it would be Madness By the Risk of an Attack to give any thing to Chance.
                  it Appears Count de Grasse is in a great Hurry to Return—He makes it a point to put upon my expressions such constructions as may favor his plan—They Have Been pleased to adopt my ideas as to the sending of vessels into James River and forming a jonction at james town—I wish they may also force the passage at York Because then His Lordship has no possibility to escape.
                  The delay of Count de Grasse’s arrival, the Movement of the Grand Army, and the alarm there was at York have forced me for greater security to send a part of the troops to the South Side of james River—to morrow and the day after will be employed in Making dispositions for the  covering a landing—which will be done with Continentals discombered of Baggage; and the 5th agreable to the Count’s desire a jonction will Be made of our troops—I shall then propose to the french General the taking of a safe position within ten or twelve Miles of York—such a one as Cannot be forced without a much greater loss than we could suffer—and unless Matters are very different from what I think they are, my opinion is that we ought to be contented with preventing the ennemy’s forages, and fatiguing them by alarming their piquets with Militia without commiting our Regulars—Whatever readiness Marquis de St Simon Has Been pleased to express to Clel Gimat respecting his Being under me, I shall do Nothing without paying that deference which is due to age, talents, and experience—but would rather incline to the cautious line of conduct I Have of late Adopted—Gal Portail must be now with Count de Grasse—he knows your intentions and of course will be consulted in our movements.
                  Lord Cornwallis Has still one way to escape—He may land at west point and cross the james River some miles below Point of Fork—but I thought this post was the most important as the other Rout is Big with obstacles—However to prevent even a possibility I would wish some ships were above York.
                  The Governor was with me when the letters came—He jumped upon a Horse and posted of to his Council—I gave Him a Memorandum demanding provisions of every kind for the Fleet and for the Combined Army—We may depend upon a quantity of cattle—But flour ought to be sent from Maryland and Pennsylvania—Cher d’annemours the French Consul is Here and will take a method to Have his Countrymen supplied without starving us—Before he left me the Governor sent people to Collect Horses for the officers and Vegetables for the men—both articles to be got immediately—Clel White Has impressed two Hundred Horses—but Cannot equip 50—I have ordered Him to send 100 Here that the French Huzzards may Be mounted.
                  Gal Portail is of opinion 6000 militia are wanting—I have asked for them, But do not depend on more than 4000 rank and file—Maryland may furnish 1000 and that I would think to Be sufficient—I fear the Croud on Account of provisions.
                  From Clel Gimat’s private letter I find that the Army and Navy are in High Spirits and panting for action—they Have been particularly kind to me—my little influence will be employed in preaching patience as our affairs cannot Be spoiled unless we do spoil them ourselves.
                  Your letter of the 22d is just come to Hand—it is impossible immediately to answer the part of it that Respects Horses and Waggons—But I can give very little Hopes—since I am in Virginia it has Been impossible to Have the Army provided—most of our waggons are extorted from inhabitants—the demand of Count de St Simon will Be very large—your Best, I was going to say your only chance will Be in Maryland—However I will immediately urge the matter with the Governor—I wish the Quarter Master General would come—Major Clayburne is sick and when He was well did very little—we are also in absolute want of the Heads in the Commissary departement—the State Commissary cannot answer the purpose—whatever craft may be found I will send but there is very few and the few boats there is are employed in transporting provisions—the State of Maryland have been collecting Horses—Some may also be impressed in Virginia—Should we succeed against Mylord our Cavalry will be perfectly mounted and equipped for a campaign in Carolina.
                  Aprehending that Your Excellency might wish to have an official letter on the arrival of the Fleet I have inclosed one.
                  Upon a particular inquiry of the country and our circumstances I hope you will find we have taken the best precautions to lessen His Lordship’s chances to escape—He has a few left but so very precarious that I Hardly Believe He will make the attempt—If He does he must give up Ships, Artillery, Baggage part of the Horses all the Negroes—He must be certain to loose the third of his Army and run the greatest risk to loose the whole without gaining that glory which he may derive from a Brillant defence.
                  Adieu, my dear General, the agreable situation I am in is owing to your friendship and is for that reason the dearer to Your respectful servant and friend
                  
                     Lafayette
                     
                  
               